Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims10 - 12 and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120021206 (US’206), further in view of US20150299041(US’041).
Regarding claim 10, US’206 discloses a method of making jointless slab from a composition comprising cement, sand-stone mixture, water, plasticizer, nano-size pozzolans, shrinkage reducing additive such as free lime, and steel and/or synthetic fibers. The slab is poured on a base using the patentable composition of composite concrete ([0031]). The nano-size pozzolanic dust in composite concrete fully fills the gaps between the cement and sand-stone particles, resulting in a more homogeneous composite concrete ([0021]).

    PNG
    media_image1.png
    172
    447
    media_image1.png
    Greyscale


 The composite concrete slab area without joints is without limitation. The floor slab can be constructed over the entire area irrespective of size. After placing and finishing, curing of the composite concrete slab is necessary, using water in accordance with best practice ([0036]).
But it is silent about the nano-size pozzolans is colloidal silica as applicant set forth in the claims.
US’041 discloses a chemical compositions that include colloidal silica for use as admixtures when mixing concrete prior to being poured and finished. The chemical compositions that comprise colloidal silica for application to concrete immediately after it is poured for use as hardening agents and as a means of protecting freshly poured concrete from freeze damage prior to finishing during cold weather([0031]). Colloidal silica is used as a finishing agent on previously hardened, fully cured, concrete ([0017]). Colloidal silica can be used as an admixture to concrete mix. In specific embodiments, a colloidal silica solution having a silica solids content of about 3% to about 10%, by weight, may be used at a ratio of about 1 fluid ounce (fl. oz.) (about 30 mL) to about 34 fl. oz. (about 1 L) per sack of concrete, to provide for a finishable concrete mix even when there is up to a 90% reduction in the amount of water added to the mix. In embodiments where the concrete mix includes only a small amount of water (e.g., more than a 75% reduction, an 85% reduction, a 90% reduction, etc.), use of colloidal silica as an admixture may be enhanced by vibrating (e.g., with a vibratory screed, etc.) or otherwise manipulating the concrete mix ([0032]).
US’041 discloses that colloidal silica is pozzolans. Colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water. Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005] and abstract). During curing and continuing for some time thereafter these pozzolans will continue to combine with free lime, increasing the density and structural strength of the concrete over time. The increased density and long-term pozzolanic action ties up free lime and results in fewer bleed channels and decreases permeability in the concrete structure ([0011]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use colloidal silica suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water as the nano-size pozzolan, motivated by the fact that US’041 discloses that colloidal silica has all of the positive benefits with little or none of the negative issues associated with other pozzolans. It is the smallest in size of any of the pozzolans ([0037]).
The recitation of step c) is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 11, US’041 discloses that colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase(water). Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005]). 

    PNG
    media_image2.png
    180
    534
    media_image2.png
    Greyscale

Regarding claim 12, US’041 discloses colloidal silica can be used as an admixture to concrete mix. In specific embodiments, a colloidal silica solution having a silica solids content of about 3% to about 10%, by weight, may be used at a ratio of about 1 fluid ounce (fl. oz.) (about 30 mL) to about 34 fl. oz. (about 1 L) per sack of concrete, to provide for a finishable concrete mix([0032]).
US’206 discloses a method of making jointless slab from a composition comprising cement, sand-stone mixture, water, plasticizer, nano-size pozzolans, shrinkage reducing additive such as free lime, and steel and/or synthetic fibers.

    PNG
    media_image1.png
    172
    447
    media_image1.png
    Greyscale

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
It appears that the prior art discloses at least the overlapping range as applicant set forth in instant application. The reference differs from Applicant's recitations of claims by not disclosing identical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claims 17-18, US’206 discloses that the steel fibers of diameter 0.75-1 mm and aspect ratio 50-70 can be mixed in composite concrete. The content of steel fibers per 1 m3 of composite concrete is 25-60 kg. Synthetic fibers of diameter 2000 dn can be mixed into the composite concrete. The content of synthetic fibers per 1 m3 of composite concrete is 0.6-4 kg ([0022-0024]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over of combined teaching US20120021206 (US’206) and US20150299041(US’041), as applied to claim 10 above, and further in view of US20170158570(US’570).
But the combined teaching of US20120021206 (US’206) and US20150299041(US’041) is silent about spaying the colloidal silica as applicant set forth in the claims.
US’041 discloses a chemical composition that include colloidal silica for use as admixtures when mixing concrete prior to being poured and finished. The chemical compositions that comprise colloidal silica for application to concrete immediately after it is poured for use as hardening agents and as a means of protecting freshly poured concrete from freeze damage prior to finishing during cold weather([0031]). Colloidal silica is used as a finishing agent on previously hardened, fully cured, concrete ([0017]).
US’570 discloses treating concrete, which include wetting a surface of concrete with a colloidal silica and, with silica on the surface, finishing the surface. Application of the hardening composition may be effected by spraying, alone or in combination with brushing, or brooming, the hardening composition into the surface to which the hardening composition is applied ([0043]).The treatment method may involve spraying the solution comprising colloidal silica during the last one or more, and possibly three, passes of the power trowel over the surface of the uncured concrete of a concrete slab after placement, while finishing the concrete slab. After finishing, the surface of the concrete slab may be sprayed again with a solution, as described herein, to prevent additional water from entering the concrete slab ([0050-0051]).The silica particles and stabilizer of a hardening composition may be provided as a colloidal silica suspension that includes silica particles having nominal sizes (e.g., diameters) of from about 3 nm to about 50 nm ([0036]). The hardening or densifying solution that may be used in connection with uncured concrete. Such a hardening or densifying solution may include colloidal silica and a fluid which exhibits hydrophobic properties when applied to the concrete. The colloidal silica in the solution may have a particle size which ranges from about 1 to about 10 nanometers, while in other embodiments, the colloidal silica has a particle size which ranges from about 3 nm to about 9 nm ([0047]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to spray the colloidal silica admixture, as the applicant set forth in the instant application, motivated by the fact that US’570 discloses that application of the hardening composition may be effected by spraying, alone or in combination with brushing, or brooming, the hardening composition into the surface to which the hardening composition is applied ([0043]).

Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive.
The applicant states: There are important differences between the requirements of the '206 application and Applicant's amended claims. For example, in the present invention, the silica particles and lime react and produce a solid gel (CSH) which at least partially fills the capillary structures to reduce the internal tensile forces that act on a jointless concrete slab. In the '206 application it is disclosed in Para. 0021 that the "dust in composite concrete fully fills the gaps between the cement and sand-stone particles resulting in a more homogeneous composite concrete." This is contrary to what is required by Applicant's amended claim 10. Claim 10 clearly indicates and requires that it is preferable to only partially fill the capillary structures so that the internal tensile forces are reduced. If the gaps are fully filled, as taught by the '206 application, the internal tensile forces are not reduced, something which is not desirable and which can result in cracking. Amended claim 10 specifically requires that the calcium silicate hydrate at least partially fill the capillary structures, thereby reducing internal tensile forces on the jointless concrete slab. Applicant's invention clearly teaches away from fully filling the gaps/capillaries. 
The Examiner respectfully submits the claim 10 recites “at least partial”, which includes “full”. Thus, the teaching of the gaps is fully filled, as taught by the '206 application is read on the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The applicant fails to provide any factual evidence to show the contrary. Applicant’s argument can not  take  place  of  evidence.
The applicant that the '206 application in some embodiments (although not the main embodiment) does disclose "nano-size pozzolanic dust," however, it is important to note that Applicant's process does not use "pozzolanic dust." Applicant's claim 10 as amended, requires a "colloidal silica admixture" which is an "amorphous colloidal silica in an aqueous solution." There are obvious structural differences between a dust (or even powder) and an aqueous solution (in which the solvent is water) and how each would mix and interact with the other required substances in the concrete slurry. Applicant's use of colloidal silica in an aqueous solution is a superior choice over use of a dust because the aqueous solution mixes quicker and more thoroughly with the other components in the concrete slurry. Given the advantages of using a colloidal silica in an aqueous solution, Applicant's invention would in fact teach away from the use of a dust. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). US’041 discloses that colloidal silica is pozzolans. Colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water. Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005] and abstract). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no dust) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Applicant's amended claim 10 requires specifically a colloidal silica admixture. The admixture, such as polycarboxylate, is included to enhance both reaction and workability of the concrete slurry. [Applicant's Application Para. 55]. The admixture in the present application is not shrinkage-reducing; rather its role is to increase reaction and workability. The '206 application is silent on any sort of admixture which would increase reaction time and workability. Instead, the '206 application at Para. 0019 notes that a "shrinkage reducing additive is mixed in to compensate for shrinkage in the composite concrete and to avert shrinkage stress." This clearly indicates a completely different purpose (shrinkage-reducing) than the purpose disclosed in the present application. This is yet another important difference. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increase reaction time and workability) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). US’041 discloses that colloidal silica is pozzolans. Colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water. Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005] and abstract).
The applicant argues that another key difference between Applicant's amended claims and the '206 application is that the '206 application clearly indicates the use of water during the curing process. Applicant's disclosure does not use water during curing; rather the amorphous colloidal silica in an aqueous solution is sprayed on the surface of the curing concrete. 
The Examiner respectfully submits that US’041 discloses that colloidal silica is pozzolans. Colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water. Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005] and abstract). Furthermore, the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
The Examiner thanks applicant for noting the  typographic made  in the  previous  office action. It is noted  that “US’904” should be “US’041”. 
The applicant argues that the '041 application discloses a method for making concrete with the use of colloidal silica in proportions of 1 fluid ounce of concrete mix to 34 fluid ounces of colloidal silica to about one sack of cement in the concrete mix. However, a very key difference between the '041 application and the requirements of amended claim 10 in the present application, is that amended claim 10 requires that it is preferable to only partially fill the capillary structures so that the internal tensile forces are reduced. Nothing like this is disclosed in the '041 application and there is nothing in the '041 application, whether taken alone or together, which renders it obvious to only partially fill the capillary structures so as to reduce the internal tensile forces. This is a significant difference between the '041 reference and the requirements of amended claim 10 in the present application. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  US’206 application discloses that the nano-size pozzolanic dust in composite concrete fully fills the gaps between the cement and sand-stone particles, resulting in a more homogeneous composite concrete ([0021]). US’041 discloses that colloidal silica is pozzolans. Colloidal silica is a suspension of fine amorphous, nonporous, and typically spherical silica particles in a liquid phase such as water. Colloidal silica has an extremely high pozzolanic value. The smaller the particle size the larger the surface area and the higher the pozzolanic value ([0005] and abstract).
The applicant states that the '507 reference is used in the Office Action, in combination with the '206 and '041 references, in the rejection of dependent claims 13-16. The '507 application pertains to chemical compositions for treating and hardening concrete, masonry and stone. Applicant believes that claims 13-16 are allowable at least because they depend on amended independent claim 10 which Applicant believes is in allowable form. 
The Examiner respectfully submits that since the rejection based on ‘206 and ‘041 is proper, the rejection for the claims 13-16 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731